Exhibit 10.48
EXECUTION






AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT


This Amendment No. 1 to Master Repurchase Agreement (this “Amendment”), dated as
of April 3, 2020, by and between Credit Suisse, AG, a company incorporated in
Switzerland, acting through its Cayman Islands Branch (“Buyer”), Mortgage
Acquisition Trust I LLC (“Seller”) and Mortgage Acquisition Holding I LLC (the
“Guarantor”).


RECITALS


The Buyers and Seller are parties to that certain Master Repurchase Agreement,
dated as June 6, 2019 (the “Existing Repurchase Agreement”; and as amended by
this Amendment, the “Repurchase Agreement”). Guarantor delivered that certain
Guaranty, dated as of June 6, 2019 in favor of Buyer (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement or the Guaranty, as
applicable.


The Buyer, Seller, and Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.


Accordingly, the Buyer, Seller, and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:


SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by adding the following definitions in their proper alphabetical order:


“Administrative Agent” means Credit Suisse First Boston Mortgage Capital LLC in
its capacity as administrative agent under the Whole Loan Repurchase Agreement.


“MIT Obligations” means all obligations and liabilities of AG Mortgage
Investment Trust, Inc. and its affiliates and Subsidiaries listed on Schedule 3
to the Whole Loan Repurchase Agreement to the Buyer and its respective
affiliates and Subsidiaries, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, or out of or in connection with the agreements listed on Schedule 3 the
Whole Loan Repurchase Agreement (provided, however, that the agreements
identified as “JV Agreements” on Schedule 3 shall be a MIT Obligation only to
the extent of the ownership interests of AG Mortgage Investment Trust, Inc. in
the seller under such JV Agreement), whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel) or otherwise.


“Whole Loan MRA Obligations” means all obligations and liabilities of the Seller
Parties to the Administrative Agent and Buyers under and all as defined in the
Whole Loan Repurchase Agreement.






--------------------------------------------------------------------------------



“Whole Loan Repurchase Agreement” means that certain amended and restated master
repurchase agreement, dated as of April 3, 2020, by and among, Seller, the
Administrative Agent, Buyer and the other parties thereto, as the same may be
amended, restated, modified or otherwise modified from time to time.


SECTION 2. Income Payments. Section 5 of the Existing Repurchase Agreement is
hereby amended by adding the following second paragraph thereto:


Seller and Buyer hereby agree that all Income with respect to each Purchased
Security shall be remitted to the Administrative Agent to be applied in
accordance with Section 7 of the Whole Loan Repurchase Agreement.


SECTION 3. Security Interest. Section 6 of the Existing Repurchase Agreement is
hereby amended by deleting in its entirety and replacing it with the following:


6. Security Interest


Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder, the MIT Obligations, the
Whole Loan MRA Obligations and all Income thereon and other proceeds thereof
(the “BMA Collateral”).


SECTION 4. Repurchase Date. Notwithstanding anything set forth in the Repurchase
Agreement or any Confirmation, any repurchase of a Purchased Security shall be
subject to Section 4 of the Whole Loan Repurchase Agreement.


SECTION 5. Conditions Precedent. This Amendment shall become effective as of the
date hereof subject to Buyer’s receipt of this Amendment, executed and delivered
by the duly authorized officers of the Buyer, Seller and Guarantor.


SECTION 6. Representations and Warranties. Seller and Guarantor hereby represent
and warrant to the Buyer that they are each in compliance with all the terms and
provisions to be observed or performed as set forth in the Repurchase Agreement,
and that no Event of Default has occurred or is continuing, and Seller and
Guarantor hereby confirm and reaffirm the representations and warranties
contained in the Repurchase Agreement or Guaranty, as applicable, as of the date
hereof are true and correct in all material respects, except to the extent such
representations relate to a date prior to the date hereof, in which case the
representations and warranties are true and correct in all material respects as
of such date.


SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.


2




--------------------------------------------------------------------------------



SECTION 8. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.


SECTION 9. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument, and each party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.


SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.


SECTION 11. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Guaranteed Obligations” as used in the
Guaranty shall apply to all of the obligations of Seller to Buyer under the
Repurchase Agreement.


[SIGNATURE PAGES FOLLOW]


3




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Buyer
By: /s/ Ernest Calabrese  Name: Ernest Calabrese
Title: Authorized Signatory


Signature Page to Amendment No. 1 to BMA MRA




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Buyer


By: /s/ Kevin Quinn 
Name: Kevin Quinn
Title: Authorized Signatory










Signature Page to Amendment No. 1 to BMA MRA




--------------------------------------------------------------------------------





MORTGAGE ACQUISITION TRUST I LLC,
as Seller




By:  /s/ Raul E. Moreno  Name: Raul E. Moreno
Title: Authorized Signatory








MORTGAGE ACQUISITION HOLDING I
LLC, as Guarantor


By:  /s/ Raul E. Moreno  Name: Raul E. Moreno
Title: Authorized Signatory
Signature Page to Amendment No. 1 to BMA MRA

